ORDER
Pursuant to SCR 3.669, this Court finds that Susan Kay Crass, respondent, has not *711shown cause for her failure to comply with the minimum continuing legal education requirements of SCR 3.661.
Respondent is hereby notified of her proposed suspension from the practice of law twenty (20) days from the date of this order, pursuant to SCR 3.668(2), unless before that date she complies with the requirements of SCR 3.667(2), including her application for extension of time and payment of the filing fee.
Upon failure to timely comply with the terms of this order, it is ordered that respondent, Susan Kay Crass, is suspended from the practice of law pursuant to SCR 3.668(2).
Entered: February 18, 1993.
/s/ Robert F. Stephens Chief Justice